Title: To James Madison from David Holmes, 29 July 1811 (Abstract)
From: Holmes, David
To: Madison, James


29 July 1811, Washington, Mississippi Territory. “I left Virginia within so short a period after my appointment to the Government of this Territory, that I had no opportunity of adjusting my private concerns, and was consequently unable to bring with me the residue of a small patrimony.” This has inconvenienced him, but until now “considerations of public duty” have prevented him from seeking permission to return. Is confident Mr. Daingerfield can administer the territory in his absence; wishes, therefore, to return to Virginia in the fall, provided JM believes “no event will occur during the winter which may require the attention of both Mr. Daingerfield and myself to the Public business.” Plans to depart in early October but will remain if the public interest would be promoted thereby.
